DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.
The after final amendment dated 1/22/2021, which has been incorporated by reference into the RCE, has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive.
Applicant argues against the §112 rejections by way of amendment, however the amendments are not sufficient to overcome the §112 rejections. Further, the amendments also introduce new issues that form the basis for new grounds of rejection presented below.
Applicant argues against the interpretation of Shimizu articulated in the previous Office Action (i.e., that the moveable arm 11, support arm 12, and probe arm 13 collectively read on the claimed alignable positioner) because the moveable arm 11 and the probe arm 13 are separately driven by respectable driving mechanisms (driving mechanism 61 and driving mechanism 63 respectively.
This argument is not found to be persuasive because: (1) the driving mechanism 61 and driving mechanism 63 are not entirely separate driving mechanism in the sense that they are part of a larger operation mechanism 60; and (2) even if they were, being separately driven does not necessarily mean that the moveable arm 11, support arm 12, and probe arm 13 can’t collectively read on the claimed alignable positioner because nothing in the claims1 would disallow such interpretation. For example, the claims do not recite that the alignable positioner is incapable of separately driving/moving/guiding the ultrasound machine and the x-ray machine (i.e., independent movement of the ultrasound machine and x-ray machine). Further, the claims do not recite that the ultrasound machine and the x-ray machine are in a positionally fixed relationship relative to each other (e.g., via the coupling unit).
It is further noted that various sub-elements of an element/device having different (but interrelated) purposes may be independently controlled while still being considered part of the larger element/device. For example, a split-system AC unit may have separate zone that are separately controllable by separate thermostats, but components of these separate zones are still considered collectively part of the larger AC unit. My finger joints, wrist joint, and elbow joint can be separately controlled by respective 
Otherwise, new grounds of rejection, in view of the amendments to the claims, are provided below which now rely on Herrmann et al., US 6,119,034 and Wood et al., US 2007/0167806 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a) and (b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first and second paragraphs:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the claim limitation “active connecting element unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed in previous Office Actions. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. MPEP 2181 recites in part:
A means- (or step-) plus-function limitation that is found to be indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, based on failure of the specification to disclose corresponding structure, material or act that performs the entire claimed function may also lack adequate written description and/or not be sufficiently enabled to support the full scope of the claim. The principal function of claims is to provide notice of the boundaries of the right to exclude by defining the limits of the invention, and means-plus-function claims rely on the disclosure to define those limits. Accordingly, an inadequate disclosure may give rise to both an indefiniteness rejection for a means-plus-function limitation and a failure to satisfy the written description and enablement requirements of section 112(a)  or pre-AIA  section 112, first paragraph. The Federal Circuit has recognized the problem of providing a sufficient disclosure for functional claiming, particularly with generic claim language, explaining that "The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Ariad Pharmaceuticals Inc. v. Eli & Lilly Co., 598 F.3d 1336, 1349, 94 USPQ2d 1161, 1171 (Fed. Cir. 2010) (en banc).

Thus, the means- (or step-) plus- function claims must still be analyzed to determine whether there exists corresponding adequate support for such claim under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In considering whether there is 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph support for the claim limitation, the examiner must consider not only the original disclosure contained in the summary and detailed description of the invention portions of the specification, but also the original claims, abstract, and drawings. See In re Mott, 539 F.2d 1291, 1299, 190 USPQ 536, 542–43 (CCPA 1976) (claims); In re Anderson, 471 F.2d 1237, 1240, 176 USPQ 331, 333 (CCPA 1973) (claims); Hill-Rom Co. v. Kinetic Concepts, Inc., 209 F.3d 1337, 54 USPQ2d 1437 (Fed. Cir. 2000) (unpublished) (abstract); In re Armbruster, 512 F.2d 676, 678–79, 185 USPQ Anderson, 471 F.2d at 1240, 176 USPQ at 333 (abstract); Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1564, 19 USPQ2d 1111, 1117 (drawings); In re Wolfensperger, 302 F.2d 950, 955–57, 133 USPQ 537, 541– 43 (CCPA 1962) (drawings).

Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a)  or pre-AIA  section 112, first paragraph.

As discussed in the previous Office Action, the Specification does not disclose what the “active connecting element” structurally is. The Specification only discloses where it is disposed and its function. The term is not a known term in the art for a class of devices in which its name is derived from its function like screwdrivers, locks, filters, etc. Further, the “active connecting element” does not appear to be conventional or well-known. Further, the drawings are of little help to understanding because the element labeled as WVE appears to be merely illustrated as a box. Further, particular structures are not implied because it would not have been clear to those skilled in the art what structure must perform the functions of the active connecting element.
Although the Specification recites “tripping mechanisms in the active connecting element unit WVE” (see page 7), the Specification does not describe what the tripping mechanism structurally is. The Specification only discloses where it is disposed and its function. In the context of the claimed invention, the term is not a known term in the art for a class of devices in which its name is derived from its function like screwdrivers, locks, filters, etc.  Further, the implementation/use of the tripping device in the context of the claimed invention does not appear to be routine, conventional, or well-known in the art. Further, the drawings are of little help to understanding because the element active connecting element”.
Therefore, the claims contain subject matter that lacks written description support as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1, 3, and 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites in part “said ultrasound machine being positioned on the object using said alignable positioner for said x-ray machine”. It is unclear whether the recitation of “for said x-ray machine” is meant to (a) describe or limit specifically the use of the alignable positioner with regards to ultrasound sound machine being positioned on the object (i.e., that the alignable positioner is used for aligning the x-ray machine with the object, and that it is this use for aligning the x-ray machine with the object that accomplishes the positioning of the ultrasound machine on the object); or otherwise if this is meant to (b) more broadly describe or limit the term “alignable positioner” itself.
In the case of the interpretation (b), there is a lack of antecedent basis for the limitation “said alignable positioner for said x-ray machine”. The term “alignable 
These discussion similarly apply to the recitation of “guidance of said ultrasound machine being accomplished by using kinematics of said alignable positioner for said x-ray machine”.
Depending of applicant’s intention, the Office recommends one of the following amendments to overcome this indefiniteness issue:
In the case of interpretation (a) the Office recommends the following amendment:
1. A device, comprising:

an x-ray machine for producing x-ray recording of an object

an ultrasound machine for producing ultrasound recordings of the object

an alignable positioner configured for:
aligning said x-ray machine with the object, and
aligning said ultrasound with the object such that:
is positioned on the object by using said aligning said x-ray machine with the object, and
 guidance of said ultrasound machine [[being]]is accomplished by using kinematics of said aligning said x-ray machine with the object.

In the case of interpretation (b1) the Office recommends the following amendment:
1. A device, comprising:

an x-ray machine for producing x-ray recording of an object
a first alignable positioner configured to align said x-ray machine with the object;

an ultrasound machine for producing ultrasound recordings of the object
 [[said]]a coupling unit configured to detachably fasten[[ing]] said ultrasound machine to said x-ray machine and/or said first alignable positioner; and
a second alignable positioner, for the x-ray machine, configured for:
positioning said ultrasound machine , and
guidance of said ultrasound machine being accomplished by using kinematics of said second alignable positioner

In the case of interpretation (b2) the Office recommends the following amendment:
1. A device, comprising:



an ultrasound machine for producing ultrasound recordings of the object

an alignable positioner for the x-ray machine, wherein said alignable positioner for the x-ray machine is configured for:
aligning said x-ray machine with the object, and
aligning said ultrasound machine with the object such that:
said ultrasound machine [[being]]is positioned on the object using said alignable positioner for said x-ray machine, and
guidance of said ultrasound machine [[being]]is accomplished by using kinematics of said alignable positioner for said x-ray machine; and
a coupling unit configured for detachably fastening said ultrasound machine to said x-ray machine and/or said alignable positioner for said x-ray machine.

In accordance with compact prosecution practice (see MPEP 2173.06) the claim is being broadly construed as the logical disjunction (i.e., logical “OR”) of the aforementioned interpretations (a), (b1), (b2).

Regarding claim 6, MPEP 2181 recites in part:
A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph may be appropriate in the following situations when examining means-plus-function claim limitations under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph:



(2) when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or

(3) when 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.

The claim limitation “active connecting element” recited in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function (case (2) as described above)
As discussed above in the previous Office Action, the Specification does not disclose what the “active connecting element” structurally is. The Specification only discloses where it is disposed and its function. The term is not a known term in the art for a class of devices in which its name is derived from its function like screwdrivers, locks, filters, etc. Further, the “active connecting element” does not appear to be conventional or well-known. Further, the drawings are of little help to understanding because the element labeled as WVE appears to be merely illustrated as a box. Further, particular structures are not implied because it would not have been clear to those skilled in the art what structure must perform the aforementioned functions.
Although the Specification recites “tripping mechanisms in the active connecting element unit WVE” (see page 7), the Specification does not describe what the tripping mechanism structurally is. The Specification only discloses where it is disposed and its active connecting element”.
As such, the ordinarily skilled artisan would not be reasonably apprised of the structural metes and bounds of the “active connecting element”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In accordance with compact prosecution practice (see MPEP 2173.06), the “active connecting element” of claim 6 is being construed as follows: Since (1) the Specification discloses that the activate connecting element may be a tripping mechanism, and (2) Applicant has asserted that the tripping mechanism “can be any mechanical, thermal, magnetic and/or electronic mechanism known to the skilled person” (page 8 of Remarks dated 8/25/2020), the “active connecting element” is therefore being broadly construed as any mechanical, thermal, magnetic and/or 

Further, claim 6 recites that the “active connecting element is configured to separate said first fastener and said second fastener when a predefined force and/or distance is reached”. Presumably, this limitation means that the active connective element is configured to separate said first fastener from said second fastener when an arbitrary force and/or distance reaches a predefined force and/or distance, however the claim does not recite what/which force and/or distance this arbitrary force and/or distance is. It is therefore unclear when the active connecting element should separate the first fastener and the second fastener. Did the Applicant mean to claim that the active connecting element is configured to separate said first fastener and said second fastener when the force and/or distance between the first hollow body and the second hollow body, as determined by the sensor, reaches a predetermined force and/or distance? Otherwise, did the Applicant mean to claim that the active connecting element is configured to separate said first fastener and said second fastener when some other arbitrary force and/or distance reaches a predetermined force and/or distance?
In accordance with compact prosecution practice (see MPEP 2173.06), this claim limitation is being construed as follows: the active connecting element is configured to separate said first fastener and said second fastener when any arbitrary force and/or distance reaches a predefined force and/or distance.

claim 8, the claim recites substantially equivalent language to that of claim 1 discussed above and is therefore rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al., US 6,119,034 (hereinafter “Herrmann”) in view of Wood et al., US 2007/0167806 A1 (hereinafter “Wood”).
Regarding claim 1, this claim is being construed for the purposes of examination as the logical disjunction (i.e., logical “OR”) of interpretations (a), (b1), (b2), as discussed above. For this rejection, interpretations (a) are (b2) are being considered.
Herrmann discloses a device (see Fig. 1), comprising:
an alignable positioner (collectively wheels 3, carriage 4, lifting device 5, lifting column 6, and holder 7, Fig. 1
an x-ray machine (collectively bearing assembly 8, C-arm 9, x-ray source 10, and radiation receiver 11, Fig. 1) for producing x-ray recordings of an object (patient P, body tissue KG, Fig. 1), said x-ray machine being aligned with the object using said alignable positioner (the wheels 3 can be used to move the carriage 4, thereby moving x-ray machine and isocenter thereof; the lifting device 5 can be used to move the lifting column vertically, thereby moving the x-ray machine and isocenter thereof; the lifting column can be rotated about axis A, thereby moving the x-ray machine and isocenter thereof; see Fig. 1, col. 7, lines 14-36; further, the central beam ZS crosses the isocenter IZ of the x-ray machine which is aligned with the tissue KG of patient P, see Fig. 1);
a coupling unit (support arm 15);
an acoustic machine (acoustic wave source 14, Fig. 1) fastened by the coupling unit to said x-ray machine and/or said alignable positioner (support arm 15 fastens the acoustic wave source 14 to holder 7, Fig. 1);
said coupling unit detachably fastening said acoustic machine to said x-ray machine and/or said alignable positioner (the fastening of acoustic machine to the x-ray machine via support arm 15 is capable of detaching/unfastening via coupling devices 18 and 19, Fig. 3, col. 8, line 24 – col. 9, line 18
said acoustic machine being positioned2 on the object using said alignable positioner for said x-ray machine and guidance of said acoustic machine being accomplished3 by using kinematics of said alignable positioner for x-ray machine (see discussion below).
Considering interpretation (a): The acoustic machine (14) has a focus F. The support arm 15 is arranged on holder 7 in a defined way such that the focus F is situated at the isocenter IZ. Therefore, aligning the isocenter IZ with tissue KG of patient P would necessarily result in aligning the focus F with tissue KG of patient P. Therefore positioning the acoustic machine on the object using the alignable positioner (which the invention of Herrmann is certain capable of) would necessarily involve using the alignable positioner to align the x-ray machine with the object, and guidance of the acoustic machine using kinematics of the alignable positioner (which the invention of Herrmann is certainly capable of) would necessarily involve using kinematics of the alignable positioner to align the x-ray machine with the object.
Considering interpretation (b2):The acoustic machine is capable of being positioned on the object using the alignable position as discussed above; invention of Herrmann is capable of accomplishing guidance of the acoustic machine by using kinematics of the alignable positioner as discussed above. Further, the alignable positioner is considered “for the x-ray machine” because it is also used to align the x-ray machine with the object as discussed above.

Wood teaches ultrasound machine (40) that comprises:
a therapeutic transducer (HIFU transducer 40b, Fig. 2A) for therapeutically applying acoustic waves 204 (focused into a focal zone 206, Fig. 2A) to an object, and
an imaging transducer (US imaging transducer 40a, Fig. 2A) for producing ultrasound recording of the object (i.e., ultrasound imaging).
The ultrasound imaging is used to assist in planning and performing of the HIFU therapy (see Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herrmann by modifying the acoustic machine to be an ultrasound machine for producing ultrasound recordings of the object, as taught by Wood; and the ordinarily skilled artisan would have been motivated to make this modification in order to further assist in planning/performing of the acoustic therapy in Herrmann.

Regarding claim 3,  Herrmann modified by the teachings of Wood teaches the invention of claim 1 as discussed above. Herrmann further teaches that the coupling unit (support arm 15) is formed with a first fastener (18 coupling device, Fig. 3) and/or a second fastener (coupling device 19, Fig. 3), wherein a detachable connection with elements of the alignable position (e.g., element 7, Fig. 3) can be produced with the first fastener or the second fastener.

Regarding claim 7, Herrmann modified by the teachings of Wood teaches the invention of claim 1 as discussed above, but does not teach that the alignable positioner has a controller, let alone said controller generating control pulses for electric motors to be controlled on axes of said alignable positioner.
Wood teaches that an alignable position has a controller, said controller generating control pulses for electric motors to be controlled on axes of said alignable positioner (implied from a computer controlled mechanical arm with motorized joints, ¶ [0027]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Herrmann such the alignable positioner has a controller, said controller generating control pulses for electric motors to be controlled on axes of said alignable positioner, as taught by Wood; and the ordinarily skilled artisan would have been motivated to make this modification in order to realize computer controlled the alignment of ultrasound machine/x-ray machine with the object/patient.

Regarding claim 8, Herrmann discloses a method for producing x-ray recordings of an object (patient P, body tissue KG, Fig. 1) with an x-ray machine (collectively bearing assembly 8, C-arm 9, x-ray source 10, and radiation receiver 11, Fig. 1), which comprises the steps of:
aligning the x-ray machine with the object using an alignable positioner (collectively wheels 3, carriage 4, lifting device 5, lifting column 6, and holder 7, Fig. 1
connecting an acoustic machine (acoustic wave source 14, Fig. 1) to a coupling unit (support arm 15) on the alignable positioner and/or the x-ray machine and is aligned with the object (the focus F is aligned with tissue KG of the patient P, Fig. 1), the coupling unit detachably fastening the acoustic machine to the x-ray machine and/or the alignable positioner (the fastening of acoustic machine to the x-ray machine via support arm 15 is capable of detaching/unfastening via coupling devices 18 and 19, Fig. 3, col. 8, line 24 – col. 9, line 18); and
positioning the acoustic machine on the object using the alignable positioner for the x-ray machine and guidance of the acoustic machine being accomplished by using kinematics of the alignable positioner for the x-ray machine (see discussion below).
Considering interpretation (a): The acoustic machine (14) has a focus F. The support arm 15 is arranged on holder 7 in a defined way such that the focus F is situated at the isocenter IZ. Therefore, aligning the isocenter IZ with tissue KG of patient P would necessarily result in aligning the focus F with tissue KG of patient P. Therefore positioning the acoustic machine on the object using the alignable positioner (i.e., aligning the focus F with the tissue KG via the alignable positioner as shown in Fig. 1) would necessarily involve using the alignable positioner to align the x-ray machine with the object (i.e., aligning the isocenter IZ with the tissue KG via the alignable positioner as shown in Fig. 1), and guidance of the acoustic machine using kinematics of the alignable positioner (i.e., guiding the focus F to align with the tissue KG via movements of the alignable positioner as shown in Fig. 1) would necessarily involve using kinematics of the alignable positioner to align the x-ray machine with the object (i.e., guiding the isocenter IZ to align with the tissue KG via movements of the alignable positioner as shown in Fig. 1).
Considering interpretation (b2):The acoustic machine is positioned on the object using the alignable position as discussed above (i.e., the focus F is aligned with tissue KG via the alignable positioner as shown in Fig. 1); guidance of the acoustic machine is accomplished by using kinematics of the alignable positioner as discussed above (i.e., the focus F is guided to align with tissue KG using movements of the alignable positioner as shown in Fig. 1). Further, the alignable positioner is considered “for the x-ray machine” because it is also used to align the x-ray machine with the object as discussed above.
Herrmann does not teach that the acoustic machine is an ultrasound machine, let alone for producing ultrasound recordings of the object. On the other hand, the acoustic machine in Herrmann is to therapeutically apply acoustic waves (focused into focus point F) to tissue KG of patient P.
Wood teaches ultrasound machine (40) that comprises:
a therapeutic transducer (HIFU transducer 40b, Fig. 2A) for therapeutically applying acoustic waves 204 (focused into a focal zone 206, Fig. 2A) to an object, and
an imaging transducer (US imaging transducer 40a, Fig. 2A) for producing ultrasound recording of the object (i.e., ultrasound imaging).
The ultrasound imaging is used to assist in planning and performing of the HIFU therapy (see Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herrmann by .

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Wood as applied to claim 3 and 8 above, and further in view of Salcudean et al., US 6,425,865 B1 (hereinafter “Salcudean”).
Regarding claim 5, the invention of Herrmann modified by the teachings of Wood as discussed above teaches the invention of claim 3; but does not teach that said first fastener and/or said second fastener of said coupling unit has sensor elements for monitoring a contact pressure of said ultrasound machine on the object to be examined, wherein when a predeterminable contact pressure of said ultrasound unit on the object to be examined is exceeded by a monitored contact pressure of said ultrasound machine on the object to be examined, said coupling unit becomes separated from said x-ray or said alignable positioner.
Salcudean teaches that when a predeterminable contact pressure of an ultrasound machine on an object to be examined is exceeded by a contact pressure of the ultrasound machine on the object to be examined, a coupling unit (which is formed of a first fastener as shown below) becomes separated from an alignable positioner (“[t]he magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51”, col. 6, line 67 – col. 7, line 3; “a mechanism that breaks away when a normal force above a prescribed limit is exerted on the human body” claim 42).

Regarding “pressure”, it is noted that the coupling unit would break away from the alignable positioner when contact pressure of the ultrasound machine on the object exceeds a predeterminable contact pressure of the ultrasound machine on the object because (1) the coupling unit would break away from the alignable positioner when contact force of the probe on the object exceeds a predeterminable contact force of the probe on the object as discussed above, (2) force and pressure are related by the 
                
                    I
                    F
                     
                    
                        
                            F
                        
                        
                            N
                        
                    
                    >
                    
                        
                            F
                        
                        
                            b
                            r
                            e
                            a
                            k
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    e
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
                
                    
                        
                            F
                        
                        
                            N
                        
                    
                    =
                    n
                    o
                    r
                    m
                    a
                    l
                     
                    f
                    o
                    r
                    c
                    e
                
            
                
                    
                        
                            F
                        
                        
                            b
                            r
                            e
                            a
                            k
                        
                    
                    =
                    p
                    r
                    e
                    d
                    e
                    t
                    e
                    r
                    m
                    i
                    n
                    a
                    b
                    l
                    e
                     
                    f
                    o
                    r
                    c
                    e
                     
                    a
                    t
                     
                    w
                    h
                    i
                    c
                    h
                     
                    b
                    r
                    e
                    a
                    k
                     
                    a
                    w
                    a
                    y
                     
                    o
                    c
                    c
                    u
                    r
                    s
                     
                    w
                    h
                    e
                    n
                     
                    e
                    x
                    c
                    e
                    e
                    d
                    e
                    d
                     
                    b
                    y
                     
                    
                        
                            F
                        
                        
                            N
                        
                    
                     
                     
                
            
                
                    
                        
                            P
                        
                        
                            c
                        
                    
                    =
                    
                        
                            
                                
                                    F
                                
                                
                                    N
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                
            
                
                    
                        
                            P
                        
                        
                            c
                        
                    
                    =
                    c
                    o
                    n
                    t
                    a
                    c
                    t
                     
                    p
                    r
                    e
                    s
                    s
                    u
                    r
                    e
                
            
                
                    
                        
                            A
                        
                        
                            c
                        
                    
                    =
                    c
                    o
                    n
                    t
                    a
                    c
                    t
                     
                    a
                    r
                    e
                    a
                
            
If we divide both sides of the comparison by the contact area, we get:
                
                    I
                    F
                     
                    
                        
                            
                                
                                    F
                                
                                
                                    N
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                    >
                    
                        
                            
                                
                                    F
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    a
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
Substituting in                         
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                        
                     for                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            N
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    , we get:
                
                    I
                    F
                     
                    
                        
                            P
                        
                        
                            c
                        
                    
                    >
                    
                        
                            
                                
                                    F
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    a
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
                        
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            e
                                            a
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     is a pressure because it is a force divided by an area (i.e.,                         
                            
                                
                                    P
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            e
                                            a
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    ); thus,                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            e
                                            a
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     reads on a predetermined pressure (                        
                            
                                
                                    P
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                        
                    ) at which break away occurs when exceeded by contact pressure                         
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                        
                    :
                
                    I
                    F
                     
                    
                        
                            P
                        
                        
                            c
                        
                    
                    >
                    
                        
                            P
                        
                        
                            b
                            r
                            e
                            a
                            k
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    a
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Herrmann such that coupling unit becomes separated from the alignable positioner when a predeterminable contact pressure of said ultrasound machine on the object to be examined is exceeded by a contact pressure of the ultrasound machine on the object to 

Regarding claim 9, the invention of Herrmann modified by the teachings of Wood as discussed above teaches the invention of claim 3; but does not teach introducing a separation of a fastening of the ultrasound machine to the x-ray machine and/or the alignable positioner when contact pressure of the ultrasound machine on the object exceeds a predeterminable contact pressure of the ultrasound machine on the object.
Salcudean teaches introducing a separation of a fastening of an ultrasound machine to an alignable positioner when contact pressure of the ultrasound machine on an object exceeds a predeterminable contact pressure of the ultrasound machine on the object (“[t]he magnetic holder is designed so the probe hold is broken away for large forces in order to have a mechanical safety system that prevents the ultrasound probe 6 from hurting the patient 51”, col. 6, line 67 – col. 7, line 3; “a mechanism that breaks away when a normal force above a prescribed limit is exerted on the human body” claim 42).

Regarding “pressure”, it is noted that the ultrasound machine would break away from the alignable positioner when contact pressure of the ultrasound machine on the object exceeds a predeterminable contact pressure of the ultrasound machine on the object because (1) the ultrasound machine would break away from the alignable positioner when contact force of the probe on the object exceeds a predeterminable contact force of the probe on the object as discussed above, (2) force and pressure are related by the contact area (i.e., pressure = force/area), and (3)  the contact area is 
                
                    I
                    F
                     
                    
                        
                            F
                        
                        
                            N
                        
                    
                    >
                    
                        
                            F
                        
                        
                            b
                            r
                            e
                            a
                            k
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    e
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
                
                    
                        
                            F
                        
                        
                            N
                        
                    
                    =
                    n
                    o
                    r
                    m
                    a
                    l
                     
                    f
                    o
                    r
                    c
                    e
                
            
                
                    
                        
                            F
                        
                        
                            b
                            r
                            e
                            a
                            k
                        
                    
                    =
                    p
                    r
                    e
                    d
                    e
                    t
                    e
                    r
                    m
                    i
                    n
                    a
                    b
                    l
                    e
                     
                    f
                    o
                    r
                    c
                    e
                     
                    a
                    t
                     
                    w
                    h
                    i
                    c
                    h
                     
                    b
                    r
                    e
                    a
                    k
                     
                    a
                    w
                    a
                    y
                     
                    o
                    c
                    c
                    u
                    r
                    s
                     
                    w
                    h
                    e
                    n
                     
                    e
                    x
                    c
                    e
                    e
                    d
                    e
                    d
                     
                    b
                    y
                     
                    
                        
                            F
                        
                        
                            N
                        
                    
                     
                     
                
            
                
                    
                        
                            P
                        
                        
                            c
                        
                    
                    =
                    
                        
                            
                                
                                    F
                                
                                
                                    N
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                
            
                
                    
                        
                            P
                        
                        
                            c
                        
                    
                    =
                    c
                    o
                    n
                    t
                    a
                    c
                    t
                     
                    p
                    r
                    e
                    s
                    s
                    u
                    r
                    e
                
            
                
                    
                        
                            A
                        
                        
                            c
                        
                    
                    =
                    c
                    o
                    n
                    t
                    a
                    c
                    t
                     
                    a
                    r
                    e
                    a
                
            
If we divide both sides of the comparison by the contact area, we get:
                
                    I
                    F
                     
                    
                        
                            
                                
                                    F
                                
                                
                                    N
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                    >
                    
                        
                            
                                
                                    F
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    a
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
Substituting in                         
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                        
                     for                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            N
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    , we get:
                
                    I
                    F
                     
                    
                        
                            P
                        
                        
                            c
                        
                    
                    >
                    
                        
                            
                                
                                    F
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                        
                        
                            
                                
                                    A
                                
                                
                                    c
                                
                            
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    a
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
                        
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            e
                                            a
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     is a pressure because it is a force divided by an area (i.e.,                         
                            
                                
                                    P
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                            =
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            e
                                            a
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                    ); thus,                         
                            
                                
                                    
                                        
                                            F
                                        
                                        
                                            b
                                            r
                                            e
                                            a
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            A
                                        
                                        
                                            c
                                        
                                    
                                
                            
                        
                     reads on a predetermined pressure (                        
                            
                                
                                    P
                                
                                
                                    b
                                    r
                                    e
                                    a
                                    k
                                
                            
                        
                    ) at which break away occurs when exceeded by contact pressure                         
                            
                                
                                    P
                                
                                
                                    c
                                
                            
                        
                    :
                
                    I
                    F
                     
                    
                        
                            P
                        
                        
                            c
                        
                    
                    >
                    
                        
                            P
                        
                        
                            b
                            r
                            e
                            a
                            k
                        
                    
                    ,
                     
                    T
                    H
                    E
                    N
                     
                    s
                    e
                    p
                    a
                    r
                    a
                    t
                    i
                    o
                    n
                     
                    o
                    c
                    c
                    u
                    r
                    s
                
            
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Herrmann by introducing a separation of a fastening of the ultrasound machine to the x-ray machine and/or the alignable positioner when contact pressure of the ultrasound machine on the object exceeds a predeterminable contact pressure of the ultrasound .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herrmann in view of Wood as applied to claim 3 above, and further in view of Herbermann, US 5,697,480 (hereinafter “Herbermann”) and Bar et al., US 2016/0310221 A1 (hereinafter “Bar”).
Regarding claim 6, Herrmann modified by the teachings of  Wood teaches the invention of claim 3, but does not teach that the second fastener has a first follow body and a second hollow body; and that the coupling unit has an active connecting element with a sensor configured to determine a force and/or distance between said first hollow body and said second hollow body of said second fastener and said active connecting element is configured to separate the first fastener and the second fastener when a predefined force and/or distance is reached.
Herbermann teaches a first fastener (28, Fig. 8) second fastener (26, Fig. 8) that has a first hollow body (96, Fig. 8) and a second hollow body (98, Fig. 8); and a coupling unit (95, Fig. 8) that has a passive connecting element (100, 102, 104, 106, Fig. 8) with a sensor (108, Fig. 8) configured to determine a force and/or distance between the first hollow body and the second hollow body of said second fastener; and said passive connecting element is configured to separate first fastener and said col. 8, lines 57 – col. 6, line 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Herrmann such that the second fastener has a first follow body and a second hollow body, and that the coupling unit has a connecting element with a sensor configured to determine a force and/or distance between said first hollow body and said second hollow body of said second fastener and said connecting element is configured to separate the first fastener and the second fastener when a predefined force and/or distance is reached, as taught by Herbermann; and the ordinarily skilled artisan would have been motivated to make this modification in order to predictably realize a mechanical safety system that prevents the ultrasound machine from hurting the object/subject.
It is however noted that the modified Herrmann invention does not teach that connecting element is an active connecting element.
Bar teaches a first fastener (20, Fig. 2) and a second fastener (21, 13, Fig. 2) that has a first body (21, Fig. 2) and a second body (13, Fig. 2); and a coupling unit that has an active connecting element (5, 23, 24, 27, 25, 29 cooperate with each other to function as an active connecting element, Fig. 2) with a sensor (25, 29, Fig. 2) configured to determine a force and/or distance between the first body and the second body (¶ [0039]) and said active connecting element is configured to separate said first fastener and said second fastener when a predefined force and/or distance is reached (¶ [0038]-[0044]).
i.e., reprogramming the control with an adjusted the threshold value that the sensor is compared to) instead of having to physically adjust and/or replace the spring (e.g., replacing the spring with a spring of a different spring constant.
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to further modify the invention of Herrmann such that the connecting element is an active connecting element, as taught by Bar; and the ordinarily skilled artisan would have been motivated to make this modification in order to enable simple adjustment of the predefined force and/or distance. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shumulewitz, US 5,983,123 teaches a device (scanning section 32, Figs. 1 and 2A), comprising:
an alignable positioner (lead screws 48 and motors 50, Fig. 2A);
an x-ray machine (x-ray detector 42, Fig. 2A) for producing x-ray recording of an object (“Gantry 40 includes ultrasonic transducer 44 disposed in fixed relation adjacent to X-ray detector 42, and is positioned beneath window 38 so that X-ray detector 42 and ultrasound detector 44 generate X-ray and ultrasound images, respectively, of tissue disposed on window 38.” col 4, lines 13-18), said x-ray machine being aligned with the object using said alignable positioner (“Gantry 40 is arranged for movement within frame 34 on lead screws 48. Lead screws 48 are driven by motors 50, which are in turn coupled via cables 52 to control station 20. Motors 50 are activated responsive to control commands from control station 20 to move gantry 40 along lead screws 48 either in increments, e.g., 1 to 10 mm, in the case of generating an ultrasound images, or in a continuous motion, in the case of X-ray imaging. It is to be understood that control station 20 controls motors 50 to pause at predetermined locations during transit for a period of time sufficient to obtain an ultrasound image of the tissue at that location.” col. 4, lines 18-29);
a coupling unit (gantry 40, Fig. 2A);
an ultrasound machine (ultrasound transducer 44, Fig. 2A) for producing ultrasound recordings of the object (“Gantry 40 includes ultrasonic transducer 44 disposed in fixed relation adjacent to X-ray detector 42, and is positioned beneath window 38 so that X-ray detector 42 and ultrasound detector 44 generate X-ray and ultrasound images, respectively, of tissue disposed on window 38.” col 4, lines 13-18), said ultrasound machine being fastened by said coupling unit to said x-ray machine and/or said alignable positioner and aligned with the object (as described above; see col. 4, lines 13-29);
said coupling unit fastening said ultrasound machine to said x-ray machine and/or said alignable positioner (as described above; see col. 4, lines 13-29
said ultrasound machine being positioned on the object using said alignable positioner for said x-ray machine and guidance of said ultrasound machine being accomplished by using kinematics of said alignable positioner for the x-ray machine (as described above; see col. 4, lines 13-29; i.e., the lead screws 48 are actuated by the motors 50 to move both the x-ray detector 42 and the ultrasonic transducer 44 to align/position/guide both the x-ray detector 42 and the ultrasonic transducer 44; further, see discussion below).
Considering interpretation (a), the ultrasound machine is positioned on the object by using the aligning of the x-ray machine with the object, and guidance of the ultrasound machine is accomplished by using kinematics of the aligning of the x-ray machine with the object because the x-ray machine and the ultrasound machine are co-located in the gantry 40 as shown in Fig. 2A (i.e., aligning/positioning/guiding the x-ray machine with/on/to the object would necessarily align/position/guide the ultrasound machine with/on/to the object as well).
Otherwise, considering interpretation (b2), the ultrasound machine is positioned on the object using the alignable positioner and guidance of the ultrasound machine is accomplished by using kinematics of the alignable position as discussed above. Further, the alignable positioner is considered to be “for said x-ray machine” (in the sense that the alignable positioner can be used to align the x-ray machine with the object as discussed above) and therefore reads on the claimed “alignable positioner for said x-ray machine”.

Lokhandwalla et al., US 2005/0113684 A1 teaches a coupling unit (holder 32) fastening an ultrasound machine (probe 22) to an alignable positioner (implied from “holder 32 may be mechanically connected in conventional fashion to motorized drives (not shown) that allow translating probe interface assembly 20 over the paddle 24 relative to a lateral axis X and an elevation axis Y mutually orthogonal relative to one another and to the longitudinal axis Z”, ¶ [0023]). This fastening is described as detachably fastening (“Respective knobs 56 and 58 may allow an operator to swivel frontal frames 46 and 50 to an open position as shown in FIG. 4, e.g., to place the ultrasound probe into the platform or to remove the probe from the platform. Once the probe is positioned in such a platform, the operator would swivel frontal frames 46 and 50 to a closed position, as shown in FIG. 3.” ¶ [0026]).

Consider interpretation (b2): Wood teaches a device, comprising:
an alignable positioner (object table or support 10 which comprises patient support 12 and base portion 14, Fig. 1);
an x-ray machine (volumetric diagnostic imaging apparatus 20, Fig. 1, which is a CT scanner which reads on a x-ray machine, ¶ [0025]) for producing recording of an object (see ¶ [0025]), said x-ray machine being aligned with the object using said alignable positioner (see ¶ [0024]-[0026]; particularly, “volumetric diagnostic imaging apparatus 20 is disposed in axial alignment with the table 10 such that a patient or subject on the patient support surface 12 can be moved into and through an imaging region 22 of the volumetric imager” ¶ [0025], and “the patient support 12 moves longitudinally in coordination with the rotation of the rotating gantry so that a selected portion of the patient is scanned along a generally helical or spiral path, although generally circular or other trajectories are also contemplated” ¶ [0026]
a coupling unit (implied since the ultrasound probe 40 is somehow coupled to the mechanical arm 64);
an ultrasound machine (ultrasound probe 40, Fig. 1) for producing ultrasound recordings of the object (implied from ultrasound imaging, ¶ [0027], [0033], and [0034]) said ultrasound machine being fastened by said coupling unit to said x-ray machine (via mechanical arm 64, see Fig. 1) and aligned with the object (implied since an ultrasound probe must be aligned with the object in order to image the object);
said coupling unit fastening said ultrasound machine to said x-ray machine (as discussed above);
said ultrasound machine being positioned on the object using an alignable positioner for said x-ray machine (mechanical arm 64 which comprises arm segments 66 and movable pivot members 68; mechanical arm 64 can be considered “for said x-ray machine” because it is attached to and used with the x-ray machine as shown in Fig. 1; positioning/guidance as discussed above which uses mechanical arm 64 and components/kinematics thereof, namely segments 66 and movable pivot members 68, see ¶ [0027]-[0030]) and guidance of said ultrasound machine being accomplished by using kinematics of said alignable positioner for said x-ray machine (positioning/guidance as discussed above which uses mechanical arm 64 and components/kinematics thereof, namely segments 66 and movable pivot members 68, see ¶ [0027]-[0030]).

Further references are cited but are no more relevant than those already described above:
Van Doorn et al., US 2020/0022860 A1
Krinninger et al., US 2018/0289445 A1
Simon et al., US 2018/0360400 A1
Ullberg et al., US 2007/0263768 A1
Wong et al., US 2005/0226377 A1
Bauer et al., US 5,488,951
Bauer et al., US 5,388,581
Krauss et al., US 5,222,484

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 read in light of the Specification
        2 This limitation is recited as a functional narrative and therefore being construed as an intended use limitation. This limitation is not being given patentable weight beyond the capability of the acoustic machine being positioned on the object using said alignable positioner for the x-ray machine.
        
        3 This limitation is recited as a functional narrative and therefore being construed as an intended use limitation. This limitation is not being given patentable weight beyond the capability of accomplishing guidance of the acoustic machine by using kinematics of the alignable positioner for the x-ray machine